Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on October 19, 2022 in response to the Office Action of April 25, 2022 is acknowledged and has been entered. Claims 1, 11 and 20 have been amended. Claims 7, 9, 16 and 18 have been canceled. Claims 1-6, 8, 10-15, 17 and 19-20 are pending and under examination in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The claim objections to claims 1, 11 and 20 remains due to partial amendments provided to claims 1, 11 and 20. See Claim Objections for detail.
The claim interpretation to claims 11 and 20 remains. See Response to Arguments and claim interpretation section for details.
Applicant's arguments with respect to claims 1-6, 8, 10-15, 17 and 19-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 103 to claims 1-20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection section for details.
Response to Arguments
Applicant's arguments corresponding to claim interpretation under 35 U.S.C. 112 (f) filed October 19, 2022 have been fully considered but they are not persuasive.
Applicant states that “Nevertheless, to more expressly recite the structural relationship between the two claim elements and thereby preserve the presumption that Section 112(f) does not apply in this instance, Applicant has amended claims 11 and 20 to recite a memory and a central agent management unit coupled to and in communication with the memory. (Reply, pp. 8-10).”
	Examiner respectfully disagrees. The claimed coupled memory does not structurally modify the central agent management unit itself and does not provide sufficient structure for the central agent management unit performing the claimed function.
Applicant further states that “However, the generic placeholder is ‘unit’. The preceding words are a central agent management unit. The use of ‘central agent management,’ and more specifically ‘management,’ constitutes a structural modifier, at least in part, because it requires that the unit include logical electrical elements (e.g., transistors) (Reply, p. 10).”
	Examiner respectfully disagrees. The use of “central agent management” or “management” does not provide the requirement of the logical and electrical structure. Further on, the use of “central agent management” or “management” does not provide sufficient structure for the central agent management unit performing the claimed function.
Therefore, the claim interpretation remains for claims 11 and 20.
Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities:  
Claim 1, 11 and 20 recite the limitation “at least one of the one or more data shipper agents” in line 19, line 20 and line 22 respectively. It is unclear to the examiner if the limitation refers to the limitation “at least one of the one or more data shipper agents” in line 8 of claim 1, line 8 of claim 11 and line 9 of claim 20. For examination purpose, the limitation “at least one of the one or more data shipper agents” recited in line 19 of claim 1, line 20 of claim 11 and line 22 of claim 20 will read as “the at least one of the one or more data shipper agents.”  
Appropriate correction is required
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a central agent management unit” in claim 11 and claim 20. The instant specification discloses the central agent management unit “may be performed by a processor and the memory 220 for storing instructions executable by the processor” (para. [0033]).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “The method of claim 7” in line 1. Since claim 7 is canceled and for examination purpose, “The method of claim 7” will read as “The method of claim 1.” 
Claim 17 recites “The system of claim 16” in line 1. Since claim 16 is canceled and for examination purpose, “The system of claim 16” will read as “The system of claim 11.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula (U.S. Pub. No. US 2020/0233692 A1), in view of Chauhan et al. (U.S. Pub. No. US 2019/0124105 A1), herein referred to as Chauhan, in view of Maturana et al. (U.S. Pub. No. US 2006/0168195 A1), herein referred to as Maturana, and in further view of Doshi et al. (U.S. Pub. No. US 2005/0114397 A1), herein referred to as Doshi.
In regard to claim 1, Kandula teaches a method for configuring and managing data shipper agents (“… A system and method for managing a monitoring agent in an operating system of a virtual computing instance …” – para. [0004]), the method comprising:
	receiving a list of one or more data shipper agents (e.g. monitoring agents – para. [0022]) installed on one or more edge nodes (e.g. a virtual machine – para. [0022], [0023]) associated with a user (e.g. displaying a monitoring agent for a user to configure; FIG. 1; FIG. 3; FIG. 4; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ... A virtual machine may be comprised of a set of specification and configuration files and is backed by the physical resources of the physical host computer …” – para. [0023]; “… The OS 302 includes a monitoring agent 102, which is comprised of a monitoring agent lifecycle service (MALS) 304 and a monitoring agent core 306 …” – para. [0030]; “… at block 406, an optional configuration screen is displayed by the installer on a user interface, which allows a user to configure the MALS 304 …” – para. [0036]);
	Kandula does not explicitly teach, but Chauhan teaches providing a graphical user interface (GUI), the GUI enabling the user to configure the one or more data shipper agents (e.g. using a GUI to provide configuration information to the remote capture agents; FIG. 1; “… The configuration server(s) may direct the activity of multiple distributed remote capture agents 151-153 installed on various client computing devices across one or more networks …” – para. [0041]; “… the user may use a GUI to provide the configuration information, as described in further detail below with respect to FIGS. 4A-4E …” – para. [0051]);
	receiving, via the GUI (e.g. the GUI as exemplified in FIG. 3, FIGS. 4A-4E, FIG. 5A-5C), from the user, selections of configuration parameters associated with at least one of the one or more data shipper agents (e.g. receiving the configuration information associated with the remote capture agents – para. [0051]), the configuration parameters representing one or more tasks assigned to the at least one of the one or more data shipper agents (e.g. the configuration information identifying the type of the event stream generated by the remote capture agent; FIG. 1; FIG. 2A; “… the user may use a GUI to provide the configuration information, as described in further detail below with respect to FIGS. 4A-4E …” – para. [0051]; “… Using configuration information provided by configuration servers 120, remote capture agent 250 can be instructed to perform any number of event-based processing operations. For example, the configuration information may specify the generation of event streams associated with network (e.g., HTTP, Simple Mail Transfer Protocol (SMTP), Domain Name System (DNS)) transactions, business transactions, errors, alerts, clickstream events, and/or other types of events …” – para. [0061]); …
	receiving a configuration of the at least one of the one or more data shipper agents, the configuration being reconfigurable through the GUI (FIG. 3; “… Configuration server 320 may also provide a GUI 325 that can be used to configure or reconfigure the information contained in configuration component 304. The operation of GUI 325 is discussed in further detail below with respect to FIGS. 4A-4E and 5A-5C …” – para. [0080]) …, wherein a first portion of data to be collected by the at least one of the one or more data shipper agents is set in the configuration (FIG. 3; “… Configuration server 320 also includes a configuration component 304 that stores configuration information for remote capture agents 350. As described above, the configuration information may specify the types of events to produce, data to be included in the events, and/or transformations to be applied to the data and/or events to produce transformed events …” – para. [0078]);
	analyzing the first portion of data and generating a plurality of recommendations based on the analyzing (e.g. analyzing time-series event data to identify/determine a capture trigger for capturing additional event data; FIG. 3; “… Configuration server 320 may also include a data processing component 311 that performs additional processing of the event streams based on configuration information from configuration component 304 …” – para. [0079]; “… configuration server 320 may provide a risk-identification mechanism 307 for identifying a security risk from time-series event data generated by remote capture agents 350, as well as a capture trigger 309 for generating additional time-series event data based on the security risk …” – para. [0081]), the plurality of recommendations comprising advice to collect a second portion of more granular data, or to collect a third portion of data connected to processes or services running on the one or more edge nodes (e.g. capture trigger might be applied to trigger generating additional event data; FIG. 3; “… If the search and/or recurring search finds time-series event data that matches the security risk, capture trigger 309 may automatically be activated to enable the generation of additional time-series event data, such as event data containing one or more attributes associated with one or more protocols that facilitate analysis of the security risk … Triggering the generation of additional time-series event data from network packets on remote agents based on potential security risks is described in further detail below with respect to FIGS. 5A-5C …” – para. [0083]); 
	receiving, via the GUI, from the user, a change to the selections of the configuration parameters associated with the at least one of the one or more data shipper agents in response to the plurality of recommendations (FIG. 3; “… risk-identification mechanism 307 and/or GUI 325 may allow the user to manually activate capture trigger 309 after discovering a potential security risk. In turn, the activated capture trigger 309 may modify configuration information in configuration component 304 that is propagated to remote capture agents 350 to trigger the capture of additional network data by remote capture agents 350 …” – para. [0082]); and
	based on the configuration parameters, automatically reconfiguring the configuration of the at least one of the one or more data shipper agents (FIG. 3; “… In turn, the activated capture trigger 309 may modify configuration information in configuration component 304 that is propagated to remote capture agents 350 to trigger the capture of additional network data by remote capture agents 350 …” – para. [0082]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in order to incorporate a method to configure the remote capture agents to collect and pre-process network data to analyze network conditions such as security risk as disclosed by Chauhan. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate “streamlining the deployment and configuration of network capture technology at distributed and/or remote locations” (Chauhan, para. [0009]).
	Kandula in view of Chauhan do not explicitly teach, but Maturana teaches monitoring a status of the one or more data shipper agents (FIG. 6; “… the AI components 602, 604 can be employed to dynamically evaluate and vary system architecture(s) based upon agent status (e.g., state) …” – para. [0049]); 
	based on the monitoring, providing a notification to the user prompting the user to change the configuration parameters associated with the at least one of the one or more data shipper agents (FIG. 6; “… based upon a learned or predicted user intention, the system can reconfigure based upon a state of an agent or group of agents. Likewise, an optional AI component could prompt a user to further evaluate an agent as well as identify repeated agent state changes and/or other operational status … relevant agents can then be probed or further interrogated to increase the belief or validity of this derived information and to assist in selecting a re-configuration state and/or state transition strategy …” – para. [0054]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan and further in view of Maturana in order to incorporate a method to assist user selecting reconfiguration strategy for the agents based on the status of the agents as disclosed by Maturana. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate determining a state of an agent and/or reconfiguration of a network (Maturana, para. [0049]).
	Kandula in view of Chauhan and further in view of Maturana do not explicitly teach, but Doshi teaches communicating the configuration information with the agents using a configuration application programming interface (API) (e.g. using SOAP APIs to configure the agents; FIG. 2; “… Since the agents and managers may be in a distributed environment … a Simple Object Access Protocol (SOAP) is utilized. SOAP is a stateless, one-way message exchange system which can also be utilized to perform request/response, request/multiple responses, etc. in a distributed environment …” – para. [0029]; “…J2EE manager 207 and agents 212 can communicate using SOAP through communication infrastructure 210 … Agents 212 can be configured through the management console 203 and users can configure the monitoring interval for each object …” – para. [0036], [0037]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in view of Maturana and further in view of Doshi in order to incorporate an API to facilitate the configuration of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 2, Kandula teaches wherein the at least one of the one or more data shipper agents (e.g. monitoring agents – para. [0022]) is configured to collect data from one of the one or more edge nodes (e.g. a virtual machine – para. [0022], [0023]) and provide the data to a service provider platform (e.g. the monitoring agents being configured to collect metrics of virtual machines and provide metrics to the enterprises; FIG. 1; “… Managing these monitoring agents is an additional effort for the enterprises as the monitoring agents need to be patched/upgraded and reconfigured based on applications that are running on the VMs …” – para. [0003]; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ...” – para. [0023]; “… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]).
In regard to claim 3, Kandula teaches wherein the data collected by the at least one of the one or more data shipper agents include at least one of log file data, metric data (e.g. metric data – para. [0025]), trace data, network data, event log data, audit data, uptime monitoring data, serverless shipper data, synthetic data, or security data (FIG. 1; “… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]).
In regard to claim 4, Kandula does not explicitly teach, but Chauhan teaches wherein the data to be collected by the at least one of the one or more data shipper agents are set in the configuration of the at least one of the one or more data shipper agents (FIG. 3; “… Configuration server 320 also includes a configuration component 304 that stores configuration information for remote capture agents 350. As described above, the configuration information may specify the types of events to produce, data to be included in the events, and/or transformations to be applied to the data and/or events to produce transformed events …” – para. [0078]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in order to incorporate a method to configure the remote capture agents to collect and pre-process network data to analyze network conditions such as security risk as disclosed by Chauhan. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate “streamlining the deployment and configuration of network capture technology at distributed and/or remote locations” (Chauhan, para. [0009]).
In regard to claim 5, Kandula does not explicitly teach, but Chauhan teaches wherein the automatically reconfiguring the configuration includes setting types of the data to be collected by the at least one of the one or more data shipper agents (e.g. configuring the type of the event stream generated by the remote capture agent; FIG. 2A; “… the configuration information may be received from configuration servers 120 over network 101. The configuration information may then be used to dynamically configure or reconfigure remote capture agent 250 in real-time …” – para. [0059]; “… Using configuration information provided by configuration servers 120, remote capture agent 250 can be instructed to perform any number of event-based processing operations. For example, the configuration information may specify the generation of event streams associated with network (e.g., HTTP, Simple Mail Transfer Protocol (SMTP), Domain Name System (DNS)) transactions, business transactions, errors, alerts, clickstream events, and/or other types of events …” – para. [0061]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in order to incorporate a method to configure the remote capture agents to collect and pre-process network data to analyze network conditions such as security risk as disclosed by Chauhan. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate “streamlining the deployment and configuration of network capture technology at distributed and/or remote locations” (Chauhan, para. [0009]).
In regard to claim 6, Kandula teaches further comprising providing, by the service provider platform, one or more services with respect to the one or more edge nodes using the data collected by the at least one of the one or more data shipper agents (e.g. use the collected data to support the provided services; FIG. 1; “… Currently, enterprises spend large amount of resources to provide 24x7 availability of their services running on clouds to end users by deploying various monitoring solutions, which require managing of monitoring agents …” – para. [0003]; “… The monitoring agent in each VM monitors and collects various metrics from that VM, including system metrics and application metrics …” – para. [0027]).
In regard to claim 8, Kandula in view of Chauhan do not explicitly teach, but Maturana teaches wherein the status includes one of the following: an enabled status (e.g. a powered up state – para. [0057]), a disabled status (e.g. a powered down state – para. [0057]), an error in an operation of the one or more data shipper agents, a version of the one or more data shipper agents, and a last activity time (FIG. 9; “… the status can be a state of the agent or group of agents within a distributed network. For example, the status can be a powered up or down state of an individual agent corresponding to a particular machine …” – para. [0057]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan and further in view of Maturana in order to incorporate a method to assist user selecting reconfiguration strategy for the agents based on the status of the agents as disclosed by Maturana. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate determining a state of an agent and/or reconfiguration of a network (Maturana, para. [0049]).
Claim 11 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning. Additionally, Kandula teaches a system for configuring and managing data shipper agents (“… A system and method for managing a monitoring agent in an operating system of a virtual computing instance …” – para. [0004]), the system comprising: a memory (“… A system in accordance with an embodiment of the invention comprises memory and at least one processor …” – para. [0006]); a central agent management unit (FIG. 1; “… the system includes an Application Monitoring Ecosystem as a Service (AMEaaS) 108, which can communicate with the monitoring agents 102 via a network 110 …” – para. [0022]) coupled to and in communication with the memory.  
In regard to claim 12, claim 11 is incorporated. Claim 12 corresponds to claim 2 and is therefore rejected for similar reasoning.
In regard to claim 13, claim 12 is incorporated. Claim 13 corresponds to claim 3 and is therefore rejected for similar reasoning.
In regard to claim 14, claim 12 is incorporated. Claim 14 corresponds to claim 4 and is therefore rejected for similar reasoning.
In regard to claim 15, claim 12 is incorporated. Claim 15 corresponds to claim 5 and is therefore rejected for similar reasoning.
In regard to claim 17, claim 11 is incorporated. Claim 17 corresponds to claim 8 and is therefore rejected for similar reasoning.
In regard to claim 20, Kandula teaches a system for configuring and managing data shipper agents (“… A system and method for managing a monitoring agent in an operating system of a virtual computing instance …” – para. [0004]), the system comprising: a memory (“… A system in accordance with an embodiment of the invention comprises memory and at least one processor …” – para. [0006]); a central agent management unit (FIG. 1; “… the system includes an Application Monitoring Ecosystem as a Service (AMEaaS) 108, which can communicate with the monitoring agents 102 via a network 110 …” – para. [0022]) coupled to and in communication with the memory, the central agent management unit being configured to:
	receive a list of one or more data shipper agents (e.g. monitoring agents – para. [0022]) installed on one or more edge nodes (e.g. a virtual machine – para. [0022], [0023]) associated with a user (e.g. displaying a monitoring agent for a user to configure; FIG. 1; FIG. 3; FIG. 4; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ... A virtual machine may be comprised of a set of specification and configuration files and is backed by the physical resources of the physical host computer …” – para. [0023]; “… The OS 302 includes a monitoring agent 102, which is comprised of a monitoring agent lifecycle service (MALS) 304 and a monitoring agent core 306 …” – para. [0030]; “… at block 406, an optional configuration screen is displayed by the installer on a user interface, which allows a user to configure the MALS 304 …” – para. [0036]), wherein the one or more data shipper agents is configured to collect data from one of the one or more edge nodes and provide the data to a service provider platform (e.g. the monitoring agents being configured to collect metrics of virtual machines and provide metrics to the enterprises; FIG. 1; “… Managing these monitoring agents is an additional effort for the enterprises as the monitoring agents need to be patched/upgraded and reconfigured based on applications that are running on the VMs …” – para. [0003]; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ...” – para. [0023]; “… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]); …
	wherein the service provider platform is configured to: receive, from the one or more data shipper agents, data collected by the one or more data shipper agents from the one or more edge nodes (e.g. the enterprises being configured to receive the metrics of virtual machines collected by the monitoring agents; FIG. 1; “… Managing these monitoring agents is an additional effort for the enterprises as the monitoring agents need to be patched/upgraded and reconfigured based on applications that are running on the VMs …” – para. [0003]; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ...” – para. [0023]; “… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]); and 
	provide one or more services with respect to the one or more edge nodes using the data collected by the one or more data shipper agents (e.g. use the collected data to support the provided services; FIG. 1; “… Currently, enterprises spend large amount of resources to provide 24x7 availability of their services running on clouds to end users by deploying various monitoring solutions, which require managing of monitoring agents …” – para. [0003]; “… The monitoring agent in each VM monitors and collects various metrics from that VM, including system metrics and application metrics …” – para. [0027]).
	Kandula does not explicitly teach, but Chauhan teaches provide a graphical user interface (GUI), the GUI being configured to enable the user to configure the one or more data shipper agents (e.g. using a GUI to provide configuration information to the remote capture agents; FIG. 1; “… The configuration server(s) may direct the activity of multiple distributed remote capture agents 151-153 installed on various client computing devices across one or more networks …” – para. [0041]; “… the user may use a GUI to provide the configuration information, as described in further detail below with respect to FIGS. 4A-4E …” – para. [0051]);
	receive, via the GUI (e.g. the GUI as exemplified in FIG. 3, FIGS. 4A-4E, FIG. 5A-5C), from the user, selections of configuration parameters associated with at least one of the one or more data shipper agents (e.g. receiving the configuration information associated with the remote capture agents – para. [0051]), each of the configuration parameters representing one or more tasks assigned to the at least one of the one or more data shipper agents (e.g. the configuration information identifying the type of the event stream generated by the remote capture agent; FIG. 1; FIG. 2A; “… the user may use a GUI to provide the configuration information, as described in further detail below with respect to FIGS. 4A-4E …” – para. [0051]; “… Using configuration information provided by configuration servers 120, remote capture agent 250 can be instructed to perform any number of event-based processing operations. For example, the configuration information may specify the generation of event streams associated with network (e.g., HTTP, Simple Mail Transfer Protocol (SMTP), Domain Name System (DNS)) transactions, business transactions, errors, alerts, clickstream events, and/or other types of events …” – para. [0061]); …;
	receive a configuration of the at least one of the one or more data shipper agents, the configuration being reconfigurable through the GUI (FIG. 3; “… Configuration server 320 may also provide a GUI 325 that can be used to configure or reconfigure the information contained in configuration component 304. The operation of GUI 325 is discussed in further detail below with respect to FIGS. 4A-4E and 5A-5C …” – para. [0080]) …, wherein a first portion of data to be collected by the at least one of the one or more data shipper agents is set in the configuration (FIG. 3; “… Configuration server 320 also includes a configuration component 304 that stores configuration information for remote capture agents 350. As described above, the configuration information may specify the types of events to produce, data to be included in the events, and/or transformations to be applied to the data and/or events to produce transformed events …” – para. [0078]);
	analyze the first portion of data and generate a plurality of recommendations based on the analyzing (e.g. analyzing time-series event data to identify/determine a capture trigger for capturing additional event data; FIG. 3; “… Configuration server 320 may also include a data processing component 311 that performs additional processing of the event streams based on configuration information from configuration component 304 …” – para. [0079]; “… configuration server 320 may provide a risk-identification mechanism 307 for identifying a security risk from time-series event data generated by remote capture agents 350, as well as a capture trigger 309 for generating additional time-series event data based on the security risk …” – para. [0081]), the plurality of recommendations comprising advice to collect a second portion of more granular data, or to collect a third portion of data connected to processes or services running on the one or more edge nodes (e.g. capture trigger might be applied to trigger generating additional event data; FIG. 3; “… If the search and/or recurring search finds time-series event data that matches the security risk, capture trigger 309 may automatically be activated to enable the generation of additional time-series event data, such as event data containing one or more attributes associated with one or more protocols that facilitate analysis of the security risk … Triggering the generation of additional time-series event data from network packets on remote agents based on potential security risks is described in further detail below with respect to FIGS. 5A-5C …” – para. [0083]); 
	receive, via the GUI, from the user, a change to the selections of the configuration parameters associated with the at least one of the one or more data shipper agents in response to the plurality of recommendations (FIG. 3; “… risk-identification mechanism 307 and/or GUI 325 may allow the user to manually activate capture trigger 309 after discovering a potential security risk. In turn, the activated capture trigger 309 may modify configuration information in configuration component 304 that is propagated to remote capture agents 350 to trigger the capture of additional network data by remote capture agents 350 …” – para. [0082]); and
	based on the configuration parameters, automatically reconfigure the configuration of the at least one of the one or more data shipper agents (FIG. 3; “… In turn, the activated capture trigger 309 may modify configuration information in configuration component 304 that is propagated to remote capture agents 350 to trigger the capture of additional network data by remote capture agents 350 …” – para. [0082]), wherein the data to be collected by the at least one of the one or more data shipper agents are set in the configuration of the at least one of the one or more data shipper agents (FIG. 3; “… Configuration server 320 also includes a configuration component 304 that stores configuration information for remote capture agents 350. As described above, the configuration information may specify the types of events to produce, data to be included in the events, and/or transformations to be applied to the data and/or events to produce transformed events …” – para. [0078]);
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in order to incorporate a method to configure the remote capture agents to collect and pre-process network data to analyze network conditions such as security risk as disclosed by Chauhan. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate “streamlining the deployment and configuration of network capture technology at distributed and/or remote locations” (Chauhan, para. [0009]).
	Kandula in view of Chauhan do not explicitly teach, but Maturana teaches monitor a status of the one or more data shipper agents (FIG. 6; “… the AI components 602, 604 can be employed to dynamically evaluate and vary system architecture(s) based upon agent status (e.g., state) …” – para. [0049]); 
	based on the monitoring, provide a notification to the user prompting the user to change the configuration parameters associated with the at least one of the one or more data shipper agents (FIG. 6; “… based upon a learned or predicted user intention, the system can reconfigure based upon a state of an agent or group of agents. Likewise, an optional AI component could prompt a user to further evaluate an agent as well as identify repeated agent state changes and/or other operational status … relevant agents can then be probed or further interrogated to increase the belief or validity of this derived information and to assist in selecting a re-configuration state and/or state transition strategy …” – para. [0054]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan and further in view of Maturana in order to incorporate a method to assist user selecting reconfiguration strategy for the agents based on the status of the agents as disclosed by Maturana. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate determining a state of an agent and/or reconfiguration of a network (Maturana, para. [0049]).
	Kandula in view of Chauhan and further in view of Maturana do not explicitly teach, but Doshi teaches communicating the configuration information with the agents using a configuration application programming interface (API) (e.g. using SOAP APIs to configure the agents; FIG. 2; “… Since the agents and managers may be in a distributed environment … a Simple Object Access Protocol (SOAP) is utilized. SOAP is a stateless, one-way message exchange system which can also be utilized to perform request/response, request/multiple responses, etc. in a distributed environment …” – para. [0029]; “…J2EE manager 207 and agents 212 can communicate using SOAP through communication infrastructure 210 … Agents 212 can be configured through the management console 203 and users can configure the monitoring interval for each object …” – para. [0036], [0037]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in view of Maturana and further in view of Doshi in order to incorporate an API to facilitate the configuration of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because such incorporation would help to manage agent configuration (Doshi, para. [0029])
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula (U.S. Pub. No. US 2020/0233692 A1), in view of Chauhan et al. (U.S. Pub. No. US 2019/0124105 A1), herein referred to as Chauhan, in view of Maturana et al. (U.S. Pub. No. US 2006/0168195 A1), herein referred to as Maturana, in view of Doshi et al. (U.S. Pub. No. US 2005/0114397 A1), herein referred to as Doshi, and in further view of Patsenker et al. (US Patent No. US 8,898,261 B1), herein referred to as Patsenker.
In regard to claim 10, Kandula in view of Chauhan in view of Maturana and further in view of Doshi do not explicitly teach, but Patsenker teaches wherein the receiving the selections of the configuration parameters includes: receiving selections of one or more policies (e.g. agent services such as a file-level reporting service or an email service - col. 7, ll. 24-38) associated with the at least one of the one or more data shipper agents (FIG. 2; FIG. 3; “… when the user 180 operates the agent-service-configuration application 220-1 to configure agent services, he or she can be presented with a graphical user interface that appears with a list of agent types 302 as shown on the left side of the structure 300. When the user 180 (from FIG. 2) selects a specific agent type 302 (e.g., from a pull down menu or full list of all agent types), the agent-service-configuration application 220-1 can then determine what agent services 304 are associated with that agent type 302 and can then display these for selection by the user 180 …” – col. 7, ll. 24-38; “… The list of corresponding agent services 304 may include, for example, a file-level reporting service and an email service …” – col. 8, ll. 14-22); and for each of the one or more policies, receiving the selections of the configuration parameters (FIG. 2; FIG. 3; “… Once the user 180 then selects a particular agent service 304 to configure, the agent-service-configuration application 220-1 can determine what parameters 306 are associated with that selected service 304 and can display these parameters 306 on the graphical user interface of a display 250 …” – col. 7, ll. 39-44).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Chauhan in view of Maturana in view of Doshi and further in view of Patsenker in order to incorporate a method of configuring the configurable parameters for the agent services associated with the agent types as disclosed by Patsenker. One of ordinary skilled in the art would have been motivated because such incorporation would provide “effective and efficient techniques for configuring agent services” based on the network conditions and business requirement (Patsenker, col. 3, ll. 13 - 21).
In regard to claim 19, claim 11 is incorporated. Claim 19 corresponds to claim 10 and is therefore rejected for similar reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsiao et al., US 2019/0268446 A1. This reference discloses that the remote capture agents are configured to monitor the packet flows and generate time-series event data (Hsiao, FIG. 13).
Shanker et al., US 2012/0246297 A1. This reference discloses that monitoring agents are configured to monitor the network equipment devices and collect parameter data (Shanker, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448